     Case 1:17-cr-00158-DAD-BAM Document 75 Filed 09/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:17-cr-00158-DAD-BAM-1
12                       Plaintiff,
13           v.                                        ORDER SETTING BRIEFING SCHEDULE
                                                       AND DIRECTING GOVERNMENT TO
14    DUSTIN HARDIN,                                   RESPOND
15                       Defendant.                    (Doc. No. 71)
16

17          On June 14, 2021, defendant Dustin Hardin filed a motion to vacate, set aside, or correct

18   his sentence under 28 U.S.C. § 2255. (Doc. No. 71.) On June 28, 2021, the court directed

19   defendant to supplement his motion, and on July 12, 2021, defendant did so. (Doc. No. 73.) The

20   court has screened the motion and the supplemental briefing pursuant to Rule 4 of the Rules

21   Governing Section 2254 and 2255 cases, and the government is hereby ordered to respond to the

22   motion. Within 45 days of electronic service of this order, the government shall file and serve a

23   response to the pending § 2255 motion. Defendant will have 30 days to file a reply to the

24   government’s response.

25   IT IS SO ORDERED.
26
        Dated:     September 10, 2021
27                                                     UNITED STATES DISTRICT JUDGE

28
                                                      1
